Case 1:19-cv-00169-LEK-KJM Document 81-1 Filed 10/20/20 Page 1 of 5           PageID #:
                                    704



 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

 Attorney for Plaintiffs

                       UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  Venice PI, LLC et al.                    )   Case No.: 1:19-cv-00169-LEK-KJM
                                           )   (Copyright)
                                           )
                    Plaintiffs,            )   MEMORANDUM OF POINTS AND
      vs.                                  )   AUTHORITIES IN SUPPORT OF
                                           )   PLAINTIFFS’ SECOND EX PARTE
                                           )   MOTION FOR ISSUANCE OF
  NGUYEN DINH MANH et al.                  )   GARNISHEE SUMMONS AFTER
                                           )   JUDGMENT
                    Defendants.            )
                                           )
                                           )

      MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
       PLAINTIFFS’ SECOND EX PARTE MOTION FOR ISSUANCE OF
              GARNISHEE SUMMONS AFTER JUDGMENT

 I.     INTRODUCTION
        Plaintiffs/Judgment Creditors Venice PI, LLC, MON LLC, Millennium

 Funding, Inc., Bodyguard Productions, Inc., TBV Productions, LLC, UN4

 Productions, Inc., and Hunter Killer Productions, Inc. (“Plaintiffs”) filed a first Ex

 Parte Motion for issuance of a garnishee summons (“First Motion”) [Doc. #79] on
                                           1
Case 1:19-cv-00169-LEK-KJM Document 81-1 Filed 10/20/20 Page 2 of 5             PageID #:
                                    705



 August 28, 2020. On September 18, 2020, the Court issued an EO [Doc. #80]

 denying Plaintiffs’ First Motion without prejudice for inter alia failing to comply

 with LR 7.10 and there appearing to be no reason for Plaintiffs to seek the requested

 relief on an ex parte basis. As explained below, Plaintiffs have a reasonable belief

 based upon factual underpinnings that Paypal is in possession of funds of Defendant

 Nguyen Dinh Manh (“Defendant”).

 II.    LEGAL STANDARD

        Rule 69(a)(1) of the Federal Rules of Civil Procedure provides that a money

 judgment is enforced by a writ of execution and that procedure in aid of judgment

 or execution must accord with the procedure of the state where the court is located.

 See Fed. R. Civ. P. 69(a)(1).

        Section 652-1(a) of Hawaii revised statutes defines a “garnishee” as including

 an attorney, agent, factor, or trustee in possession of any goods or effects of a debtor

 or any person having possession for safekeeping any moneys of the debtor. See

 H.R.S. § 652-1(a).

        Section 652-1(b) of Hawaii revised statutes provides that “…the creditor may,

 after judgment rendered in the creditor's favor, request the court to summon any

 garnishee to appear personally, upon a day appointed in the summons for hearing

 the cause as against the garnishee, and make full disclosure...” H.R.S. § 652-1(b).

 III.   ARGUMENT

                                            2
Case 1:19-cv-00169-LEK-KJM Document 81-1 Filed 10/20/20 Page 3 of 5          PageID #:
                                    706



 A.    Paypal is a Garnishee of Defendant as defined in H.R.S. § 652-1(a).

       Choopa, LLC (the host provider Defendant used to host his websites) stated

 that Defendant used Paypal as his method of payment. Namesilo, LLC (the registrar

 Defendant used to register his website domain names) stated that Defendant used

 Paypal as his method of payment for registering his domain names

 APICODES.COM among others. Defendant accepts Paypal as a method of payment

 at his website APICODES.COM. See Decl. of Counsel at ¶¶10-12. Accordingly,

 Plaintiffs’ counsel has documented evidence from third parties that Paypal holds his

 funds and is therefore a Garnishee.

 B.   A statement by Plaintiffs’ counsel that he is informed and believe that

 Garnishee(s) is indebted to Defendant is sufficient to establish that Paypal is a

 Garnishee.

       Plaintiffs’ counsel is informed and believes that Garnishee Paypal is indebted

 to Judgment Debtor or is holding moneys or goods or effects of Judgment Debtor

 for safekeeping, or is paying to Judgment Debtor salaries, stipends, commissions,

 wages, annuities, or net income or portions or net income under a trust. See Id at

 ¶13. Plaintiffs’ counsel makes the exact statement provided by the Hawaii state

 courts in the form (Form #1DC29) for an Ex Parte Motion for Issuance of Garnishee

 Summons After Judgment. See pg. 2, #6 of Exhibit of “B” (“I am informed and

 believe that Garnishee(s) is indebted to Judgment Debtor(s)…”). Because Rule

                                          3
Case 1:19-cv-00169-LEK-KJM Document 81-1 Filed 10/20/20 Page 4 of 5         PageID #:
                                    707



 69(a)(1) provides that the procedure must accord with the procedure of the state

 where the court is located (see Fed. R. Civ. P. 69(a)(1)), it logically follows that

 using the language prescribed by the Hawaii state court forms for a motion for

 garnishee summons should be in accord with the Hawaii procedure. Indeed, this is

 the same language used by counsel for judgement creditors who sought garnishee

 summons before this honorable Court. See, e.g., Trustees of the Hawaii Laborers’

 Trust Funds, et al. v. Langoia NISA, et al., 1:20-cv-00200-JMS-KJM, June 22, 2019

 Declaration of Ashley K. Ikeda [Doc. #13-1] at ¶8 (“Declarant is informed and

 believes that said GARNISHEE is in receipt of, or will receive and be in possession

 of funds, salary, stipends, commission, or wages belonging and owing to Defendant

 LANGOIA NISA, individually, and doing business as NISA CONTRACTOR, and

 LEOLA NISA”). In Trustees of the Hawaii Laborers’ Trust Funds, the Garnishee

 Summons was promptly issued on June 25, 2019, three days later from the Judgment

 Creditor’s Ex Parte motion.

       Similarly, the Appellate Court in Rosales v. Duell found no issue with the

 Circuit Court granting Plaintiff’s Ex Parte Motion for Issuance of Garnishee

 Summons After Judgment, which was supported by a declaration attached to the

 motion in which Plaintiff’s counsel stated that Defendant’s “…financial institutions

 might have [Plaintiff’s] ‘goods and/or effects and/or moneys in their possession for

 safekeeping.’” Rosales v. Duell, 117 Hawai'i 44, 45, 175 P.3d 154, 155 (Haw. Ct.

                                          4
Case 1:19-cv-00169-LEK-KJM Document 81-1 Filed 10/20/20 Page 5 of 5        PageID #:
                                    708



 App. 2008) (citing Plaintiff’s Motion). Indeed, simply the possibility of the

 Defendant’s assets in their financial institution was enough to grant Plaintiff’s

 motion. Here, Plaintiffs exceed the minimal burden required in Rosales.

 IV.   CONCLUSION

       Accordingly, because Paypal is a Garnishee per H.R.S. § 652-1, Plaintiffs

 respectfully request that the Court issue the Garnishee Summons.

       DATED: Kailua-Kona, Hawaii, October 20, 2020.


                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper
                                Attorney for Plaintiffs




                                         5
